Title: Enclosure: Jefferson’s Report on Conversations with Vergennes, [December 1785]
From: Jefferson, Thomas
To: 


Enclosure
Jefferson’s Report on Conversations with Vergennes

[Dec. 1785]

Hearing frequent Complaints in this Country that little of our Commerce came to it, that while our Flag covered the Thames it was rarely to be seen in a Port of France, and that this proceeded from national Prejudices, and observing that this Complaint was often repeated and particularly relied on by those who had opposed our Admission into the French Islands, I thought it necessary on every possible Occasion to shew how much the Cause was mistaken, while the Fact was admitted to be true. In every Conversation therefore with the Count de Vergennes I had endeavoured to convince him that were national Prejudice alone listened to, our Trade would quit England and come to France, but that the Impossibility of making Paiments here prevented our making Purchases. On a particular Occasion in the Month of August, I enumerated to him our Exports and shewed him that for some of them there was no Demand here, and that others were recieved under such Circumstances as discouraged their being brought. When, in going through this Enumeration, I came to the Article of Tobacco, he observed that the King recieved such a Revenue on that as could not be renounced. I told him we did not wish it to be renounced or even lessened, but only that the Monopoly should be put down. That this might be effected in the simplest Manner by obliging the Importer to pay on Entrance a Duty, equal to what the King now recieved, or to deposit his Tobacco in the King’s Warehouses till it was paid, and then permitting him a free Sale of it. ‘Ma foi, (said the Count) c’est une bonne Idée: il faut y penser,’ or, ‘y travailler’ I do not recollect which.  This Answer was encouraging, and another Circumstance rendered it necessary to press this Article at this particular Moment. Tho’ the general Farm of the Revenues had still more than a twelvemonth to run, the Treaty for the Renewal of it was actually begun between the Controller general and the Farmers general, and it was expected to be concluded during the Voiage of Fontainbleau which was now approaching. Tobacco making an Article of that Farm, it seemed to be the Moment when it might be withdrawn from that Contract. I had therefore intended to make a Representation on the Subject which should bring under the View of the King’s Council the ill Consequences of that Monopoly, and induce them to discontinue it. The Manner in which the Count de Vergennes appeared to be struck with the Idea suggested in the Conversation beforementioned, determined me to make this Representation immediately. As soon as I returned to Paris therefore, I wrote him the following Letter wherein I digested and added to, what I had said to him under the Head of Tobacco‥ ‥
To this Letter I recieved no other Answer but that he had transmitted it to the Comptroller-general. The general Farm was not renewed at Fontainbleau.
In the Beginning of November a Mr. Boylston of Massachusets brought a Cargo of Whale oil to Havre, with Letters to the Marquis de la Fayette and myself, recommending him to our Assistance in the Disposal of it. He wished us to endeavour to obtain for his Cargo the Exemption from Duty which the Marquis had obtained the preceding Year for a particular Company. I observed to the Marquis that this was doing Business by Piece-meal and making many Favors of one. That it would be better to take up the Subject generally, to get it placed on equal Ground for all our Citizens, and to try what Government would do in a general Way to encourage the Importation of this Article. He came into these Ideas. As my Applications could only be to the Count de Vergennes, and the Delays which follow official Propositions which are to be handed from one Department to another, backwards and forwards, were likely to be too long to answer Boylston’s Purpose, the Marquis with that Zeal and Activity with which he seizes every Opportunity of serving our Country, applied immediately to M. de Calonnes the Comptroller general, making Boylston’s Case the Occasion of the Application, but proposing a general Regulation. He pressed the Proposition so efficaciously that he obtained in a few Days from Monsieur de Calonnes an Agreement to recieve our Oils on the footing on which they recieve those of the Hanseatic Towns, by which Means the Duties, which had been at 36. Livres 15. Sols the Barrel of 500. ℔ French Weight, as may be seen by a statement given me by Monsr. Sangrain, were now reduced to 11. Livres 5. sols, being about 2. Livres on the English hundred, or a Guinea and a half the Ton, as the Ton is estimated in England. But this Indulgence was limited to one Year’s Continuance. For the Particulars of this I refer to the Letter of M. de Calonnes to the Marquis de la Fayette dated Nov. 17. 1785, and to that of the Count de Vergennes to me dated Nov. 30. 1785.

The next Levée Day at Versailles I meant to bring again under the View of the Count de Vergennes the whole Subject of our Commerce with France; but the Number of Audiences of Ambassadors and other Ministers which take Place of Course before mine, and which seldom indeed leave me an Opportunity of Audience at all, prevented me that Day. I was only able to ask of the Count de Vergennes, as a particular Favor, that he would permit me to wait on him some Day that Week. He did so, and I went to Versailles the Friday following, 9th. of December. M. de Rayneval was with the Count. Our Conversation began with the usual Topic that the Trade of the U.S. had not yet learnt the Way to France, but continued to center in England tho no longer obliged by Law to go there. I observed that the real Cause of this was to be found in the Difference of the commercial Arrangements in the two Countries. That Merchants would not and could not trade but where there was to be some Gain; that the Commerce between two Countries could not be kept up but by an Exchange of Commodities; that if an American Merchant was forced to carry his Produce to London, it could not be expected he would make a Voiage from thence to France with the Money to lay it out here; and in like Manner that if he could bring his Commodities with Advantage to this Country, he would not make another Voiage to England with the Money to lay it out there, but would take in Exchange the Merchandize of this Country. The Count de Vergennes agreed to this, and particularly that where there was no Exchange of Merchandize, there could be no durable Commerce, and that it was natural for Merchants to take their Returns in the Port where they sold their Cargo. I desired his Permission then to take a summary View of the Productions of the U.S. that we might see which of them could be brought here to Advantage. 1. Rice. France gets from the Mediterranean a Rice not so good indeed, but cheaper than ours. He said that they bought of our Rice, but that they got from Egypt also Rice of a very fine Quality. I observed that such was the actual State of their Commerce in that Article that they take little from us. 2. Indico. They make a Plenty in their own Colonies. He observed that they did and that they thought it better than ours. 3. Flour, Fish, and Provisions of all Sorts they produce for themselves. That these Articles might therefore be considered as not existing for Commerce between the U.S. and the Kingdom of France. I proceeded to those capable of becoming Objects of Exchange between the two Nations. 1. Peltry and Furs. Our Posts being in the Hands of the English, we are cut off from that Article. I am not sure even whether we are not obliged to buy of them for our own Use. When these Posts are given up, if ever they are, we shall be able to furnish France with Skins and Furs to the Amount of 2. Millions of Livres in Exchange for her Merchandize: but at present these Articles are to be counted as nothing. 2. Pot-ash. An Experiment is making whether this can be brought here. We hope it may, but at present it stands for nothing. He observed that it was much wanted in France and he thought it would succeed. 3. Naval Stores. Trials are also making on these as Subjects of Commerce with France. They are heavy and the Voiage  long. The Result therefore is doubtful. At present they are as nothing in our Commerce with this Country. 4. Whale-oil. I told him I had great Hopes the late Diminution of Duty would enable us to bring this Article with Advantage to France: that a Merchant was just arrived (Mr. Barrett) who proposed to settle at L’Orient for the Purpose of selling the Cargoes of this Article and chusing the Returns. That he had informed me that in the first Year, it would be necessary to take one third in Money, and the Remainder only in Merchandize; because the Fishermen require indispensably some Money. But he thought that after the first Year, the Merchandize of the preceding Year would always produce Money for the ensuing one, and that the whole Amount would continue to be taken annually afterwards in Merchandize. I added that tho’ the Diminution of Duty was expressed to be but for one Year, yet I hoped they would find their Advantage in renewing and continuing it: for that if they intended really to admit it for one Year only, the Fishermen would not find it worth while to rebuild their Vessels and to prepare themselves for the Business. The Count expressed Satisfaction on the View of commercial Exchange held up by this Article. He made no Answer as to the Continuance of it. And I did not chuse to tell him at that Time that we should claim its Continuance under their Treaty with the Hanseatic Towns which fixes this Duty for them, and our own Treaty, which gives us the Rights of the most favored Nation. 5. Tobacco. I recalled to the Memory of the Count de Vergennes, the Letter I had written to him on this Article, and the Object of the present Conversation being how to facilitate the Exchange of commerciable Articles between the two Countries, I pressed that of Tobacco in this Point of View, observed that France at present paid us ten Millions of Livres for this Article, that for such Portions of it as were bought in London, they sent the Money directly there, and for what they bought in the United States, the Money was still remitted to London on Bills of Exchange. Whereas, if they would permit our Merchants to sell this Article freely they would bring it here and take the Returns on the Spot in Merchandize, not Money. The Count observed that my Proposition contained what was doubtless useful, but that the King recieved on this Article at present a Revenue of 28. millions, which was so considerable as to render them fearful of tampering with it; that the Collection of this Revenue by Way of Farm, was of very antient Date, and that it was always hazardous to alter Arrangements of long standing and of such infinite Combinations with the fiscal System. I answered that the Simplicity of the Mode of Collection proposed for this Article withdrew it from all Fear of deranging other Parts of their System, that I supposed they would confine the Importation to some of their principal Ports, probably not more than five or six, that a single Collector in each of these, was the only new Officer requisite, that he could get rich himself on six Livres a hogshead, and would recieve the whole Revenue and pay it into the Treasury, at short hand. M. de Rayneval entered particularly into this Part of the Conversation, and explained to the Count, more in Detail the Advantages and the Simplicity of it, and concluded by observing to me  that it sometimes happened that useful Propositions, tho’ not practicable at one Time, might become so at another. I told him that that Consideration had induced me to press the Matter when I did, because I had understood the Renewal of the Farm was then on the Carpet, and that it was the precise Moment when I supposed that this Portion might be detached from the Mass of the Farms. I asked the Count de Vergennes whether, if the Renewal of the Farm was pressing, this Article might not be separated, merely in Suspence, till Government should have Time to satisfy themselves on the Expediency of renewing it. He said no Promises could be made.
In the Course of this Conversation he had mentioned the Liberty we enjoyed of carrying our Fish to the French Islands. I repeated to him what I had hinted in my Letter of Nov. 20. 1785. that I considered as a Prohibition the laying such Duties on our Fish and giving such Premiums on theirs as made a Difference between their and our Fishermen of fifteen Livres the Quintal in an Article which sold but for fifteen Livres. He said it would not have that Effect for two Reasons.
1. That their Fishermen could not furnish Supplies sufficient for their Islands, and of Course the Inhabitants must of Necessity buy our Fish.
2. That from the Constancy of our Fishery and the short Season during which theirs continued, also the Œconomy and Management of ours compared with the Expence of theirs, we had always been able to sell our Fish in the Islands at 25. Livres the Quintal, while they were obliged to ask 36. Livres. (I suppose he meant the Livre of the French Islands.) That thus the Duty and Premium had been a necessary Operation on their Side to place the Sale of their Fish on a Level with ours, and that without this, theirs could not bear the Competition.
I have here brought together the Substance of what was said on the preceding Subjects, not pretending to give it verbatim, which my Memory does not enable me to do. I have probably omitted many Things which were spoken, but have mentioned nothing which was not. It was interrupted at Times with collateral Matters. One of these was important; the Count de Vergennes complained and with a good Deal of Stress, that they did not find a sufficient Dependence on Arrangements taken with us. This was the third Time too he had done it; first in a Conversation at Fontainbleau when he first complained to me of the Navigation acts of Massachusets and New-hampshire: secondly in his Letter of Oct. 30. 1785. on the same Subject; and now in the present Conversation, wherein he added as another Instance, the Case of the Chevalier de Mezieres, Heir of General Oglethorpe, who, notwithstanding that the 11th. Article of the Treaty provides that the Subjects or Citizens of either Party shall succeed ab intesta, to the Lands of their Ancestors within the Dominions of the other, had been informed from Mr. Adams, and by me also, that his Right of Succession to the General’s Estate in Georgia was doubtful. He observed too that the Administration of Justice with us was tardy, insomuch that their Merchants, when they had Money due to them within our States, considered it as desperate; and that our commercial Regulations in general were disgusting to them. These Ideas were new, serious, and  delicate. I decided therefore not to enter into them in that Moment, and the rather as we were speaking in French, in which Language I did not chuse to hazard myself. I withdrew from the Objections of the Tardiness of Justice with us, and the Disagreeableness of our commercial Regulations, by a general Observation that I was not sensible they were well founded. With Respect to the Case of the Chevr. de Mezieres, I was obliged to enter into some Explanations. They related chiefly to the legal Operation of our Declaration of Independance, to the undecided Question whether our Citizens and British Subjects were thereby made Aliens to one another, to the general Laws as to Conveiances of Land to Aliens, and the Doubt whether an Act of the Assembly of Georgia might not have been passed to confiscate General Oglethorpe’s Property, which would of Course prevent its Devolution on any Heir. Mr. Rayneval observed that in this Case it became a mere Question of Fact, whether a Confiscation of these Lands had taken Place before the Death of General Oglethorpe, which Fact might be easily known by Enquiries in Georgia where the Possessions lay. I thought it very material that the Opinion of this Court should be set to Rights on these Points. On my Return therefore I wrote the following Observations on them, which, the next Time I went to Versailles, (not having an Opportunity of speaking to the Count de Vergennes) I put into the Hands of M. Reyneval, praying him to read them and to ask the Favor of the Count to do the same. …
Having put this Paper into the Hands of Monsr. Rayneval, we entered into Conversation again on the Subject of the Farms, which were now understood to be approaching to a Conclusion. He told me that himself was decidedly of Opinion that the Interest of the State required the Farm of Tobacco to be discontinued, that he had accordingly given every Aid to my Proposition which laid within his Sphere: that Count de Vergennes was very clearly of the same Opinion and had supported it strongly with Reasons of his own when he transmitted it to the Comptroller general; but that the Comptroller, in the Discussions of this Subject which had taken Place, besides the Objections which the Count de Vergennes had repeated to me, and which are before-mentioned, had added that the Contract with the Farmers general was now so far advanced that the Article of Tobacco could not be withdrawn from it without unravelling the whole Transaction. Having understood that in this Contract there was always reserved to the Crown a Right to discontinue it at any Moment, making just Re-imbursements to the Farmers, I asked Mr. Rayneval, if the Contract should be concluded in its present Form, whether it might still be practicable to have it discontinued as to the Article of Tobacco at some future Moment. He said it might be possible.
Upon the whole, the true Obstacle to this Proposition has penetrated in various Ways through the Veil which covers it. The Influence of the Farmers general has heretofore been found sufficient to shake a Minister in his Office. Monsieur de Calonne’s Continuance or Dismission has been thought for some Time to be on a Poise. Were he to shift this great Weight therefore out of his own Scale into that of his Adversaries,  it would decide their Preponderance. The joint Interests of France and America would be an insufficient Counterpoise in his Favor.
It will be observed that these Efforts to improve the Commerce of the U.S. have been confined to that Branch only which respects France itself, and that nothing passed on the Subject of our Commerce with the West Indies, except an incidental Conversation as to our fish. The Reason of this was no Want of a due Sense of its importance. Of that I am thoroughly sensible. But Efforts in Favour of this branch would at present be desperate. To Nations with which we have not yet treated, and who have Possessions in America, we may offer a free Vent of their Manufactures in the U.S. for a full or a modified Admittance into those Possessions. But to France we were obliged to give that Freedom for a different Compensation, to wit, for her Aid to effect our Independence. It is difficult therefore to say what we have now to offer her for an Admission into her West Indies. Doubtless it has its Price. But the Question is what this would be, and whether worth our while to give it. Were we to propose to give to each other’s Citizens all the Rights of Natives, they would of Course count what they should gain by this Enlargement of Right, and examine whether it would be worth to them as much as their Monopoly of their West Indian Commerce. If not, that commercial Freedom which we wish to preserve, and which indeed is so valuable, leaves us little else to offer. An Expression in my Letter to the Count de Vergennes of Nov. 20. wherein I hinted that both Nations might perhaps come into the Opinion that the Condition of Natives might be a better Ground of Intercourse for their Citizens than that of the most favored Nation, was intended to furnish an Opportunity to the Minister of parleying on that Subject, if he was so disposed, and to myself of seeing whereabouts they would begin, that I might communicate it to Congress, and leave them to judge of the Expediency of pursuing the Subject. But no Overtures have followed; for I have no Right to consider as coming from the Minister, certain Questions which were very soon after proposed to me by an Individual. It sufficiently accounts for these Questions that that Individual had written a Memorial on the Subject for the Consideration of the Minister, and might wish to know what we would be willing to do. The Idea that I should answer such Questions to him, is equally unaccountable, whether we suppose them originating with himself, or coming from the Minister. In Fact I must suppose them to be his own; and I transmit them only that Congress may see what one Frenchman at least thinks on the Subject. If we can obtain from Gr. Britain reasonable Conditions of Commerce (which in my Idea must forever include an Admission into her Islands) the freest Ground between these two Nations would seem to be the best. But if we can obtain no equal Terms from her, perhaps Congress might think it prudent as Holland has done, to connect us unequivocally with France. Holland has purchased the Protection of France. The Price she pays is Aid in Time of War. It is interesting for us to purchase a free Commerce with the French Islands. But whether it is best to pay for it by Aids in War, or by Privileges in Commerce, or not to purchase it at all; is the Question.

